DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Species I, FIGs. 1-7B, and claims 8-14, in the reply filed on 12/22/2021 is acknowledged. The traversal is on the ground(s) that the examiner’s reasons for requiring restriction is erroneous because the cited “vertical notches” and “the core in the product could be made by sintering” are only claimed in dependent claims. This is not found persuasive because the cited “vertical notches” and “the core in the product could be made by sintering” in the dependent claims in the different inventions still require further search and consideration, which is a serious burden on the examiner. Claims 1-7, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or Invention, there being no allowable generic or linking claim. At least claims 13-14 do not read on the elected Species. However, in the spirit of compact prosecution, claim 13 is also examined, and claim 14 is withdrawn from further consideration. In this Office Action, claims 8-13 are fully considered and examined, and claims 1-7, and 14-20 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a winding having leads configured for attaching leads of the winding to pads on a package substrate” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it’s not clear what’s intended by “a winding having leads configured for attaching leads of the winding to pads on a package substrate” as recited in lines 4-5. Specifically, it’s not clear if the “leads” of the winding is the same the winding having “leads” in line 4, and if “a package substrate” in lines 4-5 refers to “a package substrate” in line 2. For examination purpose, the limitation in question is interpreted as the leads of the windings are configured to attach to pads on the package substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. PG. Pub. No. 2020/0194161 A1) in view of Yamaguchi (U.S. PG. Pub. No. 2015/0325357 A1).
With respect to claim 8, best understood in view of 35 USC 112(b) rejection, Hu et al., hereinafter referred to as “Hu,” teaches a switch-mode power supply module (FIGs. 1 and or 2), comprising: 
a package substrate 101; 
a molded inductor (winding 103, magnetic core 104, and magnetic mold material 105) on the package substrate, comprising: a winding 103 having leads (terminals) configured for attaching leads of the winding to pads (connection pad on substrate 101, not expressly shown) on a package substrate; 
a magnetic core 104 with a body disposed within the winding;
wherein the magnetic mold material 105 encasing the winding and the magnetic core, and 
a power supply switching component 110 attached to the package substrate, wherein the power supply switching component is configured to drive the winding, and 
the magnetic mold material encasing the winding, the magnetic core, and the power supply switching component (paras. (0032] and [0035]). Hu does not expressly teach the magnetic core has at least one mold flow enhancing feature that enhances a filling of a magnetic mold material as compared to a filling provided by a uniform cylindrical body. 
Yamaguchi teaches a molded inductor (FIGs. 5-6), wherein the magnetic core (magnetic core formed by shaft portion 250 and flange 210-220) has at least one mold flow enhancing feature 231-234 that enhances a filling of a mold material 430 as compared to a filling provided 
With respect to claim 10, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8, wherein a diameter of a top end of the magnetic core is greater than a diameter of a bottom end of the magnetic core (Yamaguchi, see FIG. 4, para. [0074]).
With respect to claim 12, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8, wherein the molded inductor comprises a flange on top of the body, wherein the mold flow enhancing feature comprises side flange channels configured so that the magnetic mold material during molding can flow from the side of the flange through to a space around between an outside of the magnetic core and the winding (Yamaguchi, paras. [0073]-[0076]).
With respect to claim 13, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8, wherein the mold flow enhancing feature comprises an X-shaped wing flange providing through notches for increasing a flow of the magnetic mold material flow during molding through from the a top to a bottom of the magnetic core (paras. [0073]-[0076]).

Claims 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yamaguchi, as applied to claim 8 above, and further in view of Takagi et al. (U.S. PG. Pub. No. 2017/0229232 A1).
With respect to claim 9, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8. Hu in view of Yamaguchi does not expressly teach a winding leadframe, wherein the winding is attached to the winding leadframe, and the winding leadframe is affixed to the package substrate even though the terminal connection of the winding could be 
Nonetheless, Takagi et al., hereinafter referred to as “Takagi,” teaches a molded inductor (FIGs. 1-2) further comprising a winding leadframe 40 and or 50, wherein the winding 22 is attached to the winding leadframe, and the winding leadframe is affixed to the package substrate (not expressly shown) (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the leadframe connected to the winding as taught by Takagi to the switch-mode power supply module of Hu in view of Yamaguchi to improve durability and reliability of the module (para. [0011]).
With respect to claim 11, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8. Hu in view of Yamaguchi does not expressly teach the package substrate comprises a leadframe even though the terminal connection of the winding could be interpreted as the claimed leadframe, and it’s possible that the terminal connection of the winding could be interpreted as the claimed leadframe in future Office Action(s).
Nonetheless, Takagi teaches a molded inductor (FIGs. 1-2) wherein the molded inductor comprises a leadframe 40 and or 50 (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the leadframe as taught by Takagi to the switch-mode power supply module of Hu in view of Yamaguchi to improve durability and reliability of the module (para. [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837